Citation Nr: 1125601	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  04-06 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1990 and from December 1992 to June 1993.  The Veteran died in June 2001.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim for service connection for the Veteran's cause of death.  

In October 2006, the appellant testified before a Veterans Law Judge who is no longer at the Board; a transcript of the hearing is of record.

In July 2009 the Board remanded the claim for further development.  The development has been completed, and the case is before the Board for final review.


FINDINGS OF FACT

1.  The Veteran had complaints of tongue pain in January 1994, within one year of separation from service, and a lesion confirmed in July 1994; his tongue cancer is presumed to be related to service.

2.  Lung cancer diagnosed in September 1998 as likely as not metastasized from tongue cancer; therefore, tongue cancer is etiologically related to the cause of death from lung cancer.


CONCLUSION OF LAW

With resolution of the benefit of the doubt in the appellant's favor, the criteria for establishing service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  Given the favorable decision in this case, any procedural defects in VA's duty to notify or assist the appellant in completing her claim are harmless error.

Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112; 1113, 38 C.F.R. §§ 3.307, 3.309(a).  

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted, the Veteran served on active duty from January 1986 to January 1990 and from December 1992 to June 13, 1993.  His military occupational specialty was fuels supervisor.  On January 10, 1994, he called an otolaryngologist and complained of tongue pain.  He was prescribed Tylenol with codeine, suggesting significant pain.  During a routine dental visit in July 1994, a lesion was observed on the palate next to teeth number 12 and 14, and rugae were noted on the left side.  In January 1995, he was diagnosed with T3, N1 squamous cell carcinoma of the right oral tongue.  In light of the complaints concerning his tongue within the presumptive period following service, shortly followed by objective findings and subsequent diagnosis of advanced squamous cell cancer of the tongue, the Board will resolve all doubt in the claimant's favor and presume that his tongue cancer was present to a compensable degree in January 1994, within one year of separation from service.  

In September 1998, the Veteran was diagnosed with squamous cell carcinoma of the lung, left lower lobe.  A death certificate shows that he died in June 2001, and the immediate cause of death was listed as metastatic lung cancer.  The Veteran's private treatment records document that he was a lifelong non-smoker.

In an operative report dated in September 1998, a surgeon, A. H., M.D., opined 
that the lower lobe mass probably represented metastasis.  A private treatment note from C. K., M.D., dated in early October 1998 included a discussion whether the Veteran's lung cancer metastasized from tongue cancer.  He concluded that the 
lung lesion must be considered a second primary until proven otherwise.  A pathology/cytology report from M. D. Anderson Cancer Center (MDACC) dated in October 1998 could not determine whether the lung tumor was a new primary or a metastasis.  A chest CT scan report the following day included a diagnosis of no pulmonary lesion to suggest metastatic disease.  In a subsequent treatment note from MDACC dated in October, the impression included second primary squamous cell carcinoma.

In May 2009 the Board requested a medical expert opinion from the Veterans Health Administration to determine whether it was possible to identify the primary site of the Veteran's fatal cancer.  In July 2009 an oncologist explained that "head and neck cancer patients are characterized by the risk of developing second primary malignancies.  The majority of these include the esophagus, lung, and remaining aero digestive tract.  The risk has been well characterized and is known to occur at the rate of four percent per year."  She added that if the paraffin blocks were still available from the surgery specimen that removed cancer from the lung, they could be tested to determine if the cancer started in the lung.

In July 2009 the Board remanded the claim to request the paraffin blocks from the surgeon who removed the lung cancer, A. H., M.D., if available.  A negative response was received in December 2009.

To resolve the issue of entitlement to service connection for the Veteran's cause of death, the Board requested a medical opinion in February 2011 as to whether the lung cancer diagnosed in September 1998 metastasized from tongue cancer, or whether the lung cancer was a second primary cancer unrelated to tongue cancer diagnosed in January 1994.  

In an independent expert medical opinion dated in April 2011, an associate professor of radiation oncology described her review of the claims folder; outlined a review of relevant literature; and discussed factors to be considered, including the time line, tumor characteristics, and sites of metastases.  She opined that there was at least a 50 percent probability that the Veteran's lung cancer was a metastasis from the original head and neck cancer.  She listed factors in support of the conclusion that the lung cancer was a new primary lesion, and factors against that conclusion in support of her expert opinion.

Resolving all doubt in favor of the appellant, the Board finds that the Veteran's tongue cancer, which is presumed to be related to military service, metastasized and caused lung cancer, the cause of his death.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The independent radiation oncologist's findings and medical expert opinion were persuasive because they were supported by a fully articulated medical rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


